Citation Nr: 1625437	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-24 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a dental disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from January 2005 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of service connection for a dental disorder for obtaining VA dental treatment has been raised by the record in the December 2009 Notice of Disagreement and the August 2011 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for additional referral to the appropriate VA Medical Center.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran does not have a dental disability for which service connection can be granted for compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for dental disability for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran states that his dental issues began on active duty.  In a May 2016 Written Brief Presentation, the Veteran's representative indicated that during service, the Veteran was involved in an accident while he was on a four-wheeler in which he injured his teeth and required dental treatment, to include temporary crown placement.  At his May 2009 VA examination, the Veteran reported the handlebars on the four-wheeler hit him on the left side in the maxilla, involving teeth numbers 9, 10, 11, and 12.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Compensation for a dental disability may be granted for a condition that resulted from combat or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381. Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.

A November 2009 VA internal memorandum noted that the Veteran's military service dental records were unavailable for review.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

However, some military service dental records are contained in the claims file.  A July 31, 2006 service treatment record shows the Veteran reported that he broke his teeth and had pain in the left front side for two days.  Teeth 9, 10, 11, and 12 showed enamel/dentin fracture due to traumatic injury with slight sensitivity to palpitation and slight mobility.  The teeth were restored with Fuji/ conditioner as temporary bandage and the veteran was told to come back in one month for final restorations.  An August 1, 2006 the Veteran reported while unloading an ATV from a truck, he slipped and the handlebars from the ATV hit him in the mouth.  He went to the emergency room and a temporary crown was placed.  An August 28, 2006 service treatment records noted composites in teeth 9, 10, 11 and 12.  

The May 2009 VA examiner determined the Veteran was missing teeth, including his wisdom teeth plus number 4, which was congenitally missing.  The examiner noted no bone loss, no problems with TMJ or jaw movement, good bone height, and good oral hygiene.  The examiner noted tooth number 9 had a restoration on the distal, number 10 had a root canal with a large restoration, number 11 had an incisal edge restored and number 12 had mesial restoration.  He determined the Veteran had fractured teeth on the upper left, especially teeth numbers 10 and 11 and they would need crowns.  He determined the other teeth could be restored without crowns.

The Board finds that the Veteran does not have a dental disability for VA compensation purposes.  Notably, he has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. §4.150, such as chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion and malunion of the mandible or maxilla, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, or loss of the hard palate.  The VA examination report demonstrated no such disabilities.  The Veteran does not allege, nor does the evidence show tooth loss due to loss of substance of the body of maxilla or mandible without loss of continuity.  

As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(in the absence of proof of present disability there can be no successful claim).
 
Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  To the extent to which the Veteran and his representative seek service connection solely for outpatient dental treatment (i.e. pursuant to 38 C.F.R. § 3.381), as noted above the Board has referred this issue to the AOJ for appropriate action.


ORDER

Service connection for a dental condition for disability compensation purposes is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


